DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-4 and 6-14 have been reviewed and are under consideration by this office action. Claim 5 has been cancelled.
Priority
The office acknowledges that priority is claimed in provisional application # 62/616,840 with a priority date of 01/12/2018. 

Drawings
The drawings submitted on 04/05/2019 have been reviewed and are considered acceptable.

Specification
The specification filed on 01/12/2019 has been reviewed and accepted.






Response to Amendments
	The Applicant’s amendments are received and acknowledged.
The objection of Claim 1 is withdrawn in view of the amendments and arguments.
Response to Arguments
The Applicant’s arguments are received and acknowledged. The original 103 Rejections are withdrawn in light of the arguments. However, the arguments are moot in view of the new grounds of 103 rejections seen below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claims 1-3, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rivere. (US 20130090964 A1) in view of Stewart et al. (US 20190326009 A1) and Deutsch et al. (US 20160350784 A1).
Regarding Claim 1, A system for a sales organization to verify, track and report activities of sale persons at customers' locations during sales calls and to generate reports therefrom, the system comprising:  (See Rivere, [0002]; The present invention relates to a computer-based method, system and computer program which converts GPS signals from a GPS-enabled device, carried by a mobile force team member, into task-related time and location data, and particularly, time on site data, while blocking private time, location and transit data obtainable from the GPS-enabled device carried by the team member and further see Rivere, [0007]; the person assigned to the task (the service man or salesman) to locate the customer and further see Rivere, [0060]; The system and method provides Activity and Expense reports which can be validated by system audit trails).
 a customer relationship management program hosted on a remote server; (See Rivere, [0035]; Office coordinators and management log in to web portals to create and update customer data, work orders, tasks, establish appointments, send notifications and access reports. The system is an extension of the system operator's customer relationship management (CRM) system and enterprise relationship program (ERP) enabling the system operator to extend its existing platform to the mobile world and further see Rivere, [0025]; The web-based server includes a processor which captures and effects the storage of the contemporaneous GPS data).
a plurality of mobile devices, each of the mobile devices having an application program configured for two-way communication with the customer relationship management program via the remote server, each mobile device associated with one of said sales persons; (See Rivere, [0025]; The customer (as well as the task person or other registered user) may access the system via an ap (an access point) from a smart phone or via a voice telecommunications channel wherein the system employs an interactive voice response (IVR) module for the communication and further see Rivere [0045-48];  The system and method is smartphone and GPS-enabled tablet based. There is no need for custom hardware to be installed on a vehicle, and no need for mobile workers to carry a costly, bulky and slow laptop…. The system is customizable by the Sys Op for any particular business or service. The system uses XML based APIs to interface with 3rd party software).
the customer relationship management program configured to administer a plurality of sales call events between said sales persons and said customers, administration of each of the sales call events comprising: (See Rivere, [0040]; Work Order Management Module: Drag and drop appointment scheduling, automated route planning (based on schedules, locations) and optimization, automated creation based on rules (service contracts), location based directions and navigation, notes, invoicing and payments, history, customer relationship details such as previous work orders, products/parts and inventory management, documents (audio, images), custom forms, signature capture, customizable processing rules, and reports). 
recording a start time of the sales call event [when said initiating sales person places said initiating sales person's mobile device within the functional distance of the selected customer's beacon emitter] at the beginning of the sales call event; (See Rivere, [0071]; Additional features of the Time-on-site module include: (i) Associate actions (email, forms to be 
recording a finish time of the sales call event when [said initiating sales person places said initiating sales person's mobile device within the functional distance of the selected customer's beacon emitter] at the conclusion of the sales call event; (See Rivere, [0071]; Additional features of the Time-on-site module include: (i) Associate actions (email, forms to be filled out) whenever the mobile worker enters or leaves a location. (ii) Capture and visualize the entire path of the mobile worker (e.g. to automate and securely generate expense reports).
and calculating the duration of the sales call event based on the start time and the finish time of the sales call event; (See Rivere, [0069]; A summary of the Time-On-Site module follows. The GPS enabled smart phone or computer tablet or GPS enabled electronic device, with a telecom link, is carried by the mobile worker. The GPS enabled smart device contains a System Time-On-Site native application that captures the locations of the user--task person and securely communicates that geo location, time and date data to the system's web based servers. On the server side, the Time-On-Site module analyses those locations and computes actual movement versus idle segments and further see Rivere, [0071]; Additional features of the Time-on-site module include: (i) Associate actions (email, forms to be filled out) whenever the mobile worker enters or leaves a location. (ii) Capture and visualize the entire path of the mobile worker (e.g. to automate and securely generate expense reports).
the customer relationship management program configured to selectively generate reports using data recorded by the system during administration of the plurality of sales call events. (See Rivere, [0056]; The system and method provides Activity Scheduling, Tracking and Reporting to provide: (A) Drag and drop scheduling of appointments, work orders & task lists, Planned versus actual visualization and metrics, with the actual automatically created by this system component and further see Rivere, [0067];  System Time-On-Site provides automated and concise reports that are sent by email daily and weekly (time, day of the week, date, date range, frequency, destination are all fully customizable). In addition, the reports can be generated for any given time frame or combination of users via the web interface).
While Rivere teaches a tracking system, report generation, administering sales calls, tracking sales call start and leave, and duration using mobile devices, Rivere does not teach initiating sales person places said initiating sales person's mobile device within the functional distance of the selected customer's beacon emitter aspects of the claim. However, Rivere in view of the analogous art of Stewart (i.e. using beacons to verify check-ins) does teach this limitation (See Stewart, [0112]; This may be done by measuring the received signal strength indication (RSSI) of the beacon 200 transmission and comparing it to the maximum signal power of the beacon transmission, measured when the MCD 100 is close to or touching the beacon 200 during check-in. The comparison determines a distance between the MCD 100 and the beacon 200. MCD also creates a timestamp for each measurement using an internal clock (151 of FIG. 4) and further see Stewart, [0128]; The APP obtains the UUID of the Radio Frequency transmitter in the beacon 200. The APP obtains the RSSI and calculates the distance from the MCD 100 to beacon 200. The distance should be one meter or less for check-in).
a plurality of beacon emitters, each of the beacon emitters located at one of said customers' locations and associated with said one of said customers, (See Stewart, [0003]; The present invention relates to a system for verifying when a person visits a specified location, and more particularly a system for verifying when a person visits a specified location and monitoring see Stewart, [0009]; The invention may be described as a visit verification (VV) system for verifying visits by a Mobile Service Provider (MSP) to a residence of a client is described that includes a beacon having a transmitter adapted to transmit a signal, a visual code, and a mobile computing device (MCD)). The Examiner notes the system verifies when a person is at a specified location through a beacon system, thus implying a plurality of beacons associated with a plurality of customers.
wherein said beacon emitters are provided to said customers by a host of the customer relationship management program; (See Stewart, [0009]; The invention may be described as a visit verification (VV) system for verifying visits by a Mobile Service Provider (MSP) to a residence of a client is described that includes a beacon having a transmitter adapted to transmit a signal, a visual code, and a mobile computing device (MCD) and further see Stewart [0003-0008] (specifically [0008]); there is a need for an automatic system that accurately authenticates a MSP, and verifies that the MSP actually arrived at the residence, did so at the proper time, stayed for the proper time period, and provided the services being charged. The Examiner notes that the system of Stewart includes the beacon as described above.
each of the mobile devices configured via the application program to functionally communicate with the beacon emitters only when the mobile device is placed within a functional distance in proximity to one of the beacon emitters;  (See Stewart, [0010]; The MCD (mobile computing device) having an optical device adapted to read the visual code on the beacon, a receiver capable of receiving the signal from the beacon, a controller running executable code adapted to determine if the visual code matches a prestored code indicating that this is the proper beacon and the distance from the beacon to the MCD based upon the received signal and further see Stewart, [0056]; The current system is designed to use multiple redundant methods for see Stewart, [0128]; The APP obtains the UUID of the Radio Frequency transmitter in the beacon 200. The APP obtains the RSSI and calculates the distance from the MCD 100 to beacon 200. The distance should be one meter or less for check-in and further see Stewart, [0039]; FIG. 16 is a log-in screen for the App on the MCD and further see Stewart, [Fig. 16-22]; for visualizations of app needed for communication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere, as described above including a tracking system, report generation, administering sales calls, tracking sales call start, leave, and duration using mobile devices to include the beacon emitter system as taught by Stewart in order to verify employees are where they are supposed to be and avoid and fraudulent claims. (See Stewart, [0006]; “there is technology available to make calls but make it appear that the calls are originating from a different phone number. More importantly as in-home land lines are replaced with Voice over IP (VOP) and or mobile devices, MSP fraud continues to increase as proper verification devices decrease.” (See MPEP 2143G).
While Rivere/Stewart teaches sales appointments and appointments being established, Rivere does not further specify: an initiating one of said sales persons requesting a sales call appointment with a selected one of said customers; However, Rivere/Stewart in view of the analogous art of Deutsch (i.e. appointment scheduling) does teach this limitation: (See Deutsch, [0035]; In a further example, a meeting request can be made by a salesperson with a specific 
said selected customer accepting the sales call appointment with said initiating sales person; (See Deutsch, [0035]; consumer who is part of the service would receive an invitation to accept a meeting as proposed by the matching engine. The consumer would then be given the opportunity to accept, decline, or propose an alternate time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere/Stewart, as described above including scheduling appointments and allowing customer review to include having an initiating sales person schedule the call as taught by Deutsch in order to allow for greater flexibility in scheduling. (See Deutsch, [0035]; “The matching engine would then access the specific consumer's available times and the meeting would be set up. A salesperson could also set up meeting requests for meetings to be held with a certain demographic during anticipated lunch hours at a frequently visited restaurant by the salesperson.” (See MPEP 2143G).
Regarding Claim 2, Rivere in view of Stewart and Deutsch teaches wherein the functional distance in proximity to the beacon emitter is between zero to about six inches: (See Stewart, [0128]; The APP obtains the UUID of the Radio Frequency transmitter in the beacon 200. The APP obtains the RSSI and calculates the distance from the MCD 100 to beacon 200. The distance should be one meter or less for check-in).(See MPEP 2103.03; Examiner finds no criticality or evidence demonstrating any difference across the range noting Applicants Specification describes multiple exemplary ranges , e.g. 1 inch, and thus Stewart’s range of “one meter or less”  teaches the claimed limitation. In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere/Stewart/Deutsch, as described above including a tracking system, report generation, administering sales calls, tracking sales call start, leave, and duration using mobile devices to include the functional distances as taught by Stewart in order to verify employees are where they are supposed to be and avoid and fraudulent claims. (See Stewart, [0006]; “The current system is designed to use multiple redundant methods for verification of location, and identity for fraud detection. It employs a beacon fixed at a known location, and monitors the MCDs location relative to the beacon. This ensures that the MCD and MSP are within an acceptable distance from the fixed beacon.” (See MPEP 2143G).
Regarding Claim 3, Rivere in view of Stewart and Deutsch further teaches wherein the functional distance in proximity to the beacon emitter is between zero to about one inch. (See Stewart, [0128]; The APP obtains the UUID of the Radio Frequency transmitter in the beacon 200. The APP obtains the RSSI and calculates the distance from the MCD 100 to beacon 200. The distance should be one meter or less for check-in).The Examiner notes this claim is rejected similarly to Claim 2 as the range of one meter or less teaches this limitation as well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere/Stewart/Deutsch, as described above including a tracking system, report generation, administering sales calls, tracking sales call start, leave, and duration using mobile devices to include the functional (See Stewart, [0006]; “The current system is designed to use multiple redundant methods for verification of location, and identity for fraud detection. It employs a beacon fixed at a known location, and monitors the MCDs location relative to the beacon. This ensures that the MCD and MSP are within an acceptable distance from the fixed beacon.” (See MPEP 2143G).
Regarding Claim 8, Rivere in view of Stewart and Deutsch further teaches the customer relationship management program further configured to allow said customers to selectively generate and review reports about said customers' respective sales persons. (See Rivere, [0030]; The system operator employs a web browser which is enabled at different levels of control for the front office, the back office, the assigned task person, task team members, management, and, to a limited extent to customers. These customizable interfaces provide real time results and time-and-location based planning and task execution. From the customer's view, he or she can now see the time-to-arrival and any impediments blocking the access to service, repair or sales call by viewing the customer portal and further see Rivere, [0036]; Customers are provided with access to a secure web portal to review appointments, create new orders and track workers on a time-based format and a geo location format).
Regarding Claim 9, Rivere in view of Stewart and Deutsch further teaches the customer relationship management program further configured to receive and record input information about the plurality of sales call events. (See Rivere, [0010]; The present system exploits the GPS features of a smart cellular telephone or a tablet computer with a web based platform which enables management and assigned task personnel to track, locate, capture data, and record events both automatically and manually to provide service to the business' customer  and further see Rivere, [0056]; The system and method provides Activity Scheduling, Tracking and Reporting to provide: (A) Drag and drop scheduling of appointments, work orders & task lists, with real times updates to workers. (B) Planned versus actual visualization and metrics, with the actual automatically created by this system component and further see Rivere, [0067];  System Time-On-Site provides automated and concise reports that are sent by email daily and weekly (time, day of the week, date, date range, frequency, destination are all fully customizable). In addition, the reports can be generated for any given time frame or combination of users via the web interface). The Examiner notes the reports for “any given time frame” would encompass multiple sales call events.
Regarding Claim 10, Rivere in view of Stewart and Deutsch further teaches wherein the input information includes information input into the system by said sales persons. (See Rivere, [0052]; (B) Mobile worker is leaving appointment, the system triggers a custom "System form" for worker to complete (e.g. appointment report) and further see Rivere, [0097]; A confirmed status field as well as various functional inputs are provided. These functional inputs include the ability of the user who is viewing the FIG. 3C "work order summary" to "input" data, "see more data" on a particular field, "mark as critical" certain fields and aspects and data in that table, "acknowledge" that the work was done and "input more" data).
Regarding Claim 11, Rivere in view of Stewart and Deutsch further teaches wherein the input information includes information input into the system by said customers. (See Rivere, [0025]; The customer (as well as the task person or other registered user) may access the system via an ap (an access point) from a smart phone or via a voice telecommunications channel wherein the system employs an interactive voice response (IVR) module for the communication and further see Rivere, [0037]; The system permits the system operator to configure a unique customer enabled input to add or alter customer contact data (home phone to cell phone to business phone)).  
Regarding Claim 12, Rivere in view of Stewart and Deutsch further teaches wherein the selectively generated reports include input information. (See Rivere, [0053]; (B) Mobile worker is leaving appointment, the system triggers a custom "System form" for worker to complete (e.g. appointment report) and further see Rivere, [0084]; FIG. 2E provides an outline for the work order reports. These reports are generated both prior to the work being delivered at the customer location and also while the task person is at the customer location. Identification of a function ("FNC") is also shown in the Table. For example, under the "create report" header, the function (fnc) is YES which, when activated from the user on the smartphone or the web based interface portal provided by the system operator, the user (task person) can select YES generate the report and the system will generate an electronic fix copy of the report. In the absence of selecting YES, the system does not create the report. Hence, the create report has a function as identified in the table).
Regarding Claim 13, Rivere in view of Stewart and Deutsch further teaches wherein the beacon emitter is a micro-beacon. (See Stewart, [0060]; The MCD may be a cellular telephone. The location of the cellular phone may be determined by the system to indicate the location of the MSP). The Examiner interprets the micro-beacon in light of the specification: (See Specification, [pg. 6, lines 11-12 ]; The present invention uses a beacon 200 and micro beacon technology 200 in personal mobile devices 10, such as phones and tablets). The Examiner further notes the beacons as described by Stewart are the same beacons used for previous claims.
(See Stewart, [0006]; “there is technology available to make calls but make it appear that the calls are originating from a different phone number. More importantly as in-home land lines are replaced with Voice over IP (VOP) and or mobile devices, MSP fraud continues to increase as proper verification devices decrease.” (See MPEP 2143G).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rivere. (US 20130090964 A1) in view of Stewart et al. (US 20190326009 A1), Deutsch et al. (US 20160350784 A1), and Cui et al. (US 20190158305 A1).
Regarding Claim 4, wherein the remote server is a cloud server.  While Rivere teaches a remote server, Rivere does not specify the server being cloud based. However, Rivere/Stewart/Deutsch in view of the analogous art of Cui (i.e. tracking users and verifying presence) does teach the use of cloud servers: (See Cui, [0026]; For example, the collection server 112 may be embodied as a web server accessible over a public network (e.g., a cloud server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere in view of Stewart and Deutsch, as described above including remote servers to include cloud servers as taught by Cui in order to create a more versatile system that allows use of multiple server types which allow for greater flexibility of the system. (See Cui, [0026]; “Accordingly, although the collection server 
Regarding Claim 14, wherein the customer's location is a high-rise building. While Rivere teaches use of a customer’s location, Rivere does not specify that being high rise building. However, Cui, does teach use of high-rise buildings: (See Cui, [0025];  The building 110 may be embodied as a commercial building, a residential building, a multi-dwelling building, a high-rise building, or any other building associated with the building systems 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere in view of Stewart and Deutsch, as described above including use of the system at a plurality of customer locations to include high-rise building as taught by Cui in order to utilize the technologies locating individuals within the high rise buildings as to be able to better locate people within more specific areas of the building. (See Cui, [0074]; “a manual user 107 input or overriding of the automated location estimate within smartphone app 105 may be employed to locate smartphone 104B or in some embodiments wearable activity tracker 104A, e.g., a generalized zone location, within a certain BAS zone, such as one of BAS zones 111A, 111B, 111C and/or other BAS zones or a proximity to a BAS zone based on one or more of various communications systems or protocols, e.g., low energy systems or protocols, such as Wi-Fi, BLE (Bluetooth Low Energy), Near Field Communications ( NFC) and/or Radio Frequency Identification (RFID).” 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rivere. (US 20130090964 A1) in view of Stewart et al. (US 20190326009 A1), Deutsch et al. (US 20160350784 A1), and Muirhead et al. (US 20170323412 A1).
Regarding Claim 6, wherein said beacon emitters are provided to said customers at no charge to said customers: While Rivere in view of Stewart and Deutsch teaches providing beacon emitters, they do not further teach it being provided free. However, Rivere/Stewart/Deutsch, in view of the analogous art of Muirhead (i.e. tracking through use of electronic devices) does teach this limitation: (See Muirhead, [0054]; The smart pallet otherwise includes a free EPC GRAI and NFC tag to identify the pallet, and it load, by association in a Cloud database). The Examiner notes the system of Muirhead teaches the communication devices are included with the pallets (i.e. no charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere in view of Stewart and Deutsch, as described above including providing emitter beacon to customer to include devices at no cost taught by Muirhead in order to provide an asset that benefits both the customer but the supplier of the device as well. (See Muirhead, [0031]; The pool operator can also document the path take by each individual pallet during each customer defined rental trip from point A to B’ and further see Muirhead, [0036]; “The customers access the trip files and stores their shipping details on a secure Cloud platform called the Fast Fix application.”(See MPEP 2143G).
Regarding Claim 7, wherein said beacon emitters are provided to said customers at no charge to said sales organization.  While Rivere in view of Stewart and Deutsch teaches providing beacon emitters, they do not further teach it being provided free. However, Rivere/Stewart/Deutsch, in view of Muirhead (i.e. tracking through use of electronic devices)  (See Muirhead, [0054]; The smart pallet otherwise includes a free EPC GRAI and NFC tag to identify the pallet, and it load, by association in a Cloud database). The Examiner notes that the supplier of pallets supplies the pallets to a shipper/distributor (sales organization) at no charge for the communication device. The distributor sends the pallets to customers and tracks them by use of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Rivere in view of Stewart and Deutsch, as described above including providing emitter beacon to customer to include devices at no cost taught by Muirhead in order to provide an asset that benefits both the customer but the supplier of the device as well. (See Muirhead, [0031]; The pool operator can also document the path take by each individual pallet during each customer defined rental trip from point A to B’ and further see Muirhead, [0036]; “The customers access the trip files and stores their shipping details on a secure Cloud platform called the Fast Fix application.”(See MPEP 2143G).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruiz et al. (US 20170245110 A), Rasband et al. (US 20140085089 A1) describing systems and methods for mobile technology to track salespeople and using beacon technology. The Examiner further notes that Ruiz teaches beacon emitters having emitters having functional distances of 0-4 centimeters and 0-20 centimeters. (See Ruiz, [0006 and 0022]; i.e. Bluetooth emitter having a functional range similar to NFC devices).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                             
/SHELBY A TURNER/Examiner, Art Unit 3624